Exhibit 99 Prospectus Old Republic International Corporation Shareholder Purchase & Reinvestment Plan 1,000,000 Shares of Common Stock This prospectus relates to up to an aggregate of 1,000,000 shares of Common Stock, par value $1.00 per share, of Old Republic International Corporation (“Old Republic”) that may be offered in connection with our Shareholder Purchase & Reinvestment Plan, or the “Plan.”The Plan replaces the Dividend Reinvestment and Voluntary Stock Purchase Plan that was established on May 5, 1981. The Plan provides our existing stockholders and interested new investors with a simple, convenient and low-cost means of investing cash dividends and making cash investments in our Common Stock. PLAN HIGHLIGHTS · If you are an existing shareholder, you may purchase additional shares of our Common Stock by reinvesting all or a portion of the dividends paid on your shares of Common Stock and by making optional cash investments of not less than $100 up to a maximum each quarter of $15,000. · If you are a new investor, you may join the Plan by making an initial investment of not less than $1,000 up to a maximum of $15,000.These optional investments may be made by check or through automatic deductions from your checking or savings account at a U.S. bank or financial institution. · You can reinvest dividends at no cost. · Fees for participation are generally lower than those charged by many brokers. You should carefully read this prospectus to find out more about the Plan.If you are a participant in the original Dividend Reinvestment and Voluntary Stock Purchase Plan and, after reviewing this prospectus, you do not wish to continue participation in the Plan, you should contact the Plan Administrator.If you wish to continue your participation in the Plan, you do not need to do anything at this time.Your participation in the Plan is entirely voluntary, and you may terminate your participation at any time.If you do not elect to participate in the dividend reinvestment portion of the Plan, you will continue to receive cash dividends, if and when declared by our Board of Directors, in the usual manner. Investing in shares of our Common Stock involves risks.You should consider certain risk factors before enrolling in the Plan.See “Risk Factors” beginning on page iv of this prospectus for more information. Our shares of Common Stock are listed on the New York Stock Exchange under the symbol “ORI.”On November 16, 2007, the last reported sales price of our common stock on the New York Stock Exchange was $14.97 per share. To the extent required by law in certain jurisdictions, shares in the Plan will be offered through a registered broker/dealer to persons not presently Old Republic shareholders. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved the Old Republic Common Stock discussed in this Prospectus, or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. This Prospectus is not an offer to sell thee securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is November 19, 2007. TABLE OF CONTENTS SUMMARY OF THE PLAN ii RISK FACTORS iv ABOUT THIS PROSPECTUS 1 WHERE YOU CAN FIND MORE INFORMATION 1 DOCUMENTS INCORPORATED BY REFERENCE 1 OLD REPUBLIC INTERNATIONAL CORPORATION 2 FORWARD-LOOKING STATEMENTS 3 TERMS AND CONDITIONS OF THE PLAN 3 General Information 3 Your Choices Under the Plan 7 Participating in the Plan 9 Purchasing Stock Under the Plan 12 Selling Shares of Stock Held in the Plan 13 Owning Stock in the Plan 15 Important Tax Consequences 17 Other Important Provisions 18 DIRECT REGISTRATION 19 USE OF PROCEED 19 PLAN OF DISTRIBUTION 19 INDEMNIFICATION 19 EXPERTS 20 LEGAL MATTERS 20 SUMMARY OF THE PLAN The following summary of our Shareholder Purchase & Reinvestment Plan may omit information that may be important to you.You should carefully read the entire text of the Plan contained in this prospectus before you decide to participate in the Plan. Enrollment: You can participate in the Plan if you currently own shares of our stock by submitting a completed Account Authorization Form.You may obtain an Account Authorization Form from the Plan Administrator, Wells Fargo Shareowner Services.You may participate directly in the Plan only if you hold our stock in your own name or upon making an initial purchase.If you hold shares through a brokerage or other account, you may arrange to have your broker or other custodian participate on your behalf. If you were a member of Old Republic’s prior Dividend Reinvestment Plan you will automatically be enrolled in the Plan unless you advise the Plan Administrator to the contrary. Any participant can withdraw from the Plan at anytime. Initial Investment: If you do not own any shares of our stock, you can participate in the Plan by submitting an executed Account Authorization Form and by making an initial investment in Common Stock through the Plan.The minimum initial investment is $1,000 and the maximum initial investment is $15,000. Reinvestment of Dividends: You can reinvest your cash dividends on some or all of your shares of Common Stock toward the purchase of additional shares of Common Stock, without paying fees. Optional Cash Investments: After you enroll in the Plan, you can buy additional shares of Common Stock each month. (applicable service fees and brokerage commissions will be deducted).Option cash payments can be made on a one-time basis, or through automatic monthly withdrawals from your bank. Employees may use payroll deductions. You can invest a minimum of $100 up to a maximum of $15,000 in any calendar quarter. Source of Shares: The Plan Administrator will purchase shares of Common Stock in one of the following ways: · directly from us as newly issued shares of Common Stock, or · from parties other than Old Republic, either in the open market or other negotiated transactions. Purchase Price: The purchase price for shares of Common Stock under the Plan depends on how you purchase the shares and on whether we issue new shares to you or the Plan obtains your shares by purchasing them in the open market. Shares of common stock purchased through the Plan directly from us with reinvested dividends and optional cash investments will be acquired at a price to you equal to the average of the high and low sale prices of the Old Republic shares as reported in the New York Stock Exchange Composite Transactions for that investment date. ii Shares of common stock purchased through the Plan on the open market or in privately negotiated transactions with third parties will be acquired at a price to you equal to the weighted average price, including any brokerage commissions, paid by the Plan Administrator on that investment date. Fees:The following fees apply to the Plan: •An enrollment fee - $10.00 •Optional cash investments - $5.00 per check ($1.00 by automatic payment) •Sale Fee - $15.00 plus 10¢ per share •Dividend Reinvestment –
